Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Allowable Subject Matter
Claims 29-33 are allowed.
The indicated allowability of claim 3-28 is withdrawn in view of the further considered reference to MICHALEK.  Rejections based on the new reference follow.
MICHALEK suggests treatment temperature to 260 degrees F as a minimum.  This still falls within the claimed temperature range (greater than 260 degrees F overlaps with 212 to 275 degrees F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-13, and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0293426 STUDER et al., hereinafter STUDER in view of U.S. 2013/0309143 MICHALEK et al., hereinafter MICHALEK.
 As for claims 28, 3, 8, 13, 15, 18, and 19, STUDER discloses taking waste from one location and shipping it to a second location where it will be processed [0005].  STUDER discloses compressing the waste into bales [0042, 0053] and then wrapping the waste in a plastic low density polyethylene film [0052].  The plastic is both airtight and watertight.  The waste is MSW waste [0023].
STUDER states that the plastic wrapped bales are sent to a separate location for processing which includes recycling [0009] and transported [0053].   STUDER does not disclose processing the municipal solid waste in a repulper.

MICHALEK discloses that the vessel is under high temperature and high pressure [0017].  MICHALEK discloses the temperature of greater than 260 degrees F which overlaps the instant claimed range [0029].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

MICHALEK states that the melting point of plastics is greater than 260 degrees F [0017].
At the time of the invention it would be obvious to the person of ordinary skill in the art to process the municipal solid waste bails of STUDER in the repulper of MICHALEK.  The person of ordinary skill in the art would be motivated to do so by MICHALEK as the process allows for the recovery of fibers [0005] while killing pathogens, viruses, and providing benefits of clean sterile materials recovered from municipal wastes [0003-0006].  The process of MICHALEK also allows for the treatment of whole bales of STUDER [Figure 3] while breaking down the plastic films [0016].
The person of ordinary skill in the art would expect success as MICHALEK states the product can be bales off-site [0052] and that pre-bailing the material before feeding into the autoclave actually improves efficiency [0015].  The person of ordinary skill in the art would 
The applicant claims that the repulped waste paper is suitable for making a paper product.  This is an intended use of the repulped product of MICHALEK.  The applicant does not actually claim making a paper product.  MICHALEK states that fibers can be recovered from the process [0005] the material can be separated by screens.
  Therefore it is the Examiners position that MICHALEK/STUDER produce a cellulosic product capable of being used for the applicant’s intended use.
As for claim 5, STUDER states that waste can be odorous [0009].
As for claims 6 and 7, STUDER discloses residential wastes [0005] which include food wastes.   STUDER states that waste can be odorous [0009].
As for claims 9-11, STUDER discloses residential, commercial, and municipal solid wastes [0005, 00023].
As for claim 12, STUDER discloses residential wastes and MSW waste which comprise plastics [0005, 0009].
As for claim 17, the vessel of MICHALEK rotates which agitates the material [0056].
As for claim 20, STUDER discloses that the wrapping decreases aerobic digestion and therefore will decrease the amount of sterilization required [0009].
As for claim 21, STUDER uses LDPE plastic film.  MICHALEK discloses that the plastic wrap melts [0045].
As for claims 22-26, STUDER discloses that the sealed bales can be stored for up to 6 months which overlaps the instant claimed ranges [0009]
As for claim 27, the vessel of MICHALEK rotates [0056].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over STUDER and MICHALEK as applied to claim 1 above, and further in view of SL-4000 ODOR control.
STUDER/ MICHALEK combined teach a process of treating waste as per supra.  STUDER/MICHALEK do not disclose adding an odor control additive prior to bailing.  SL-4000 discloses adding a chemical to neutralize odors from municipal and industrial wastes [general description].  At the time of the invention it would be obvious to add the additive of SL-4000 to the waste of STUDER/MICHALEK prior to bailing.  The person of ordinary skill in the art would be motivated to do so to neutralize, adsorb and reduce odor prior to the odor reducing film of STUDER being added.
Claim  16 is rejected under 35 U.S.C. 103 as being unpatentable over STUDER and MICHALEK as applied to claim 1 above, and further in view of U.S. 2002/0096269 BOUCHETTE et al., hereinafter BOUCHETTE.
STUDER/MICHALEK combined teach a process of treating waste as per supra.  They fail to teach cooling to 140 degrees F during discharge.  BOUCHETTE, in the same art of autoclaves, suggests after heating/repulping cooling should go to 30 degrees C [86 degrees F 0112] which falls within the claimed range. At the time of the invention it would be obvious to cool the pulp of STUDER/MICHALEK to 30 degrees C so that the materials could be more easily handled [0112].  BOUCHETTE argues that this cooling is obvious to the artisan of ordinary skill [0112].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748